United States Court of Appeals
                                                                          Fifth Circuit
                                                                         F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                        December 15, 2006

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                 No. 06-60022
                               Summary Calendar


ABDUL AZIZ MAQSOOD,

                                            Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                            Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A78 999 874
                         --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Abdul     Aziz    Maqsood,     a   native   and   citizen   of   Pakistan,

petitions this court to review the decision of the Board of

Immigration Appeals (BIA) affirming without opinion the immigration

judge’s (IJ) denial of his application for asylum and withholding

of removal.     Maqsood argues that the BIA erroneously determined

that he failed to show past persecution or a well-founded fear of

future persecution.

     Maqsood’s        claims   of   past   persecution    are    based    on   his

assertion that when he was 14-years old members of the MQM party

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 06-60022
                                   -2-

fired at a car in which he was riding with his mother because his

father was a member of a rival political party.             He also claims

that the    MQM   made   threatening   telephone   calls    to    his   house.

Maqsood admitted at the hearing before the IJ that he had no proof

that the MQM was involved in the attack on his car.

     Maqsood’s    also    fears   future   persecution     if    returned   to

Pakistan.    Maqsood admitted, however, that he and his family

remained in Pakistan without suffering any harm for one-and-a-half

years after the attack on his car.           And, he admitted that his

father returned to Pakistan to attend a wedding and complete a

business deal without incident.

     We conclude from a review of the record that the BIA’s

decision is supported by substantial evidence, and the record does

not compel a conclusion contrary to the IJ’s findings that Maqsood

failed to show past persecution on account of a protected ground or

a well-founded fear of future persecution.1

     The petition for review is DENIED.




     1
      See Eduard v. Ashcroft, 379 F.3d 182, 187 (5th Cir. 2004);
Mikhael v. INS, 115 F.3d 299, 304 (5th Cir. 1997).